DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 28, 33, 35-37, 39-41, and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “at least one processor” (line 5), wherein this limitation is considered unclear as it is not clear if this recited processor is considered to be the same as the previously recited “at least one processor” (line 4). For examination purposes, examiner has interpreted the “at least one processor” to be the same as the previously recited “at least one processor”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 10, 12-14, 16-18, 20-21, 24, 28, 33, 35-37, 39-41, 43-44, and 47 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 24 additionally recites the limitation “one or more sensors”, wherein this limitation is considered well understood, routine, and conventional as disclosed by Ross (US-20150351664-A1; Another conventional approach discloses an insertable sole that includes plates having force sensors for determining a load placed upon the sole by a user (Ross, Paragraph [0019])) and Lehrman (US-20020118121-A1; Exemplary sensor 25 operates to sense accelerative phenomena of the body, and is mounted on circuit board 13 with x and y axes, 27 and 29, respectively, oriented thereat (though other orientations could be utilized). Sensor 25 is illustratively shown as a plural-axis (dual shown) acceleration measuring device suitably mounted on a single monolithic integrated circuit (one conventional sensor is an accelerometer available from ANALOG DEVICES, INC.) (Lehrman, Paragraph [0046])), thus failing to recite additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two. Claims 1, 24, and 47 recite a processor for performing the claimed functions, wherein claim 47 additionally recites the claimed functions being incorporated on a non-transitory computer readable medium, wherein this is considered merely an abstract idea performed on a generic 
Claims 5 and 28 incorporate the non-statutory subject matter of claims 1 and 24, respectively, therein. Claims 5 and 28 further limits the type of sensor, wherein this limitation is still considered well understood, routine, and conventional as disclosed by Ross (Paragraph [0019]) and Lehrman (Paragraph [0046]).
Claims 10, 14, 18, and claims 33, 37, 41 incorporate the non-statutory subject matter of claims 1 (10, 14, 18) and 24 (33, 37, 41), respectively, therein. The claims recite limitations further limiting the movement task, which is considered an abstract idea, and “identifying one or more movement phases”, wherein the step of identifying can be done in the mind or by hand (Applicant’s Specification, Page 22, lines 23-26; wherein extracting movement features from the movement data can be done by looking at the data, which can be done in the mind or by hand for at least limited amounts of data). 
Claims 12, 16, 20, 35, 39, and 43 incorporate the non-statutory subject matter of claims 10, 14, 18, 33, 37, and 41, respectively, therein. The claims recite the limitation of extracting one or more of a combination of phases of the movement task, wherein this function can be done in the mind or by hand (Applicant’s Specification, Page 22, lines 23-26; wherein extracting one or more of a combination of phases of the movement task can be done by looking at the data, which can be done in the mind or by hand for at least limited amounts of data). The claims additionally recite the limitation of the one or more user sensors comprising an accelerometer on the user, which is considered well understood, routine, and conventional as disclosed by Lehrman (Paragraph [0046]).
Claims 13, 17, 21, 36, 40, and 44 incorporate the non-statutory subject matter of claims 10, 14, 18, 33, 37, and 41, respectively, therein. The claims further limit the limitation of the movement task comprising one or more events, which is considered abstract, and wherein the claims further recite the limitation of “extracting the one or more movement features to characterize characteristics”, wherein 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 24, 28, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (US-20160300347-A1).
Regarding claims 1, 24, and 47, Dunn teaches a method and system for assessing lower extremity movement quality, as well as a non-transitory computer readable medium storing executable instructions that when executed by at least one processor of a computer control the computer to performing operations comprising: one or more user sensors; at least one processor; and receiving, by a movement evaluator comprising at least one processor, movement data from one or more user sensors during a user's performance of a movement task (The user computing device 14 may include a processor 16 and a non-transitory, computer-readable memory medium 18a with software instructions 20a residing thereon. In certain embodiments, the processor 16 may execute the software instructions 20a stored on the computer-readable memory medium 16 effective to process the video or image stream received from the image capture device 12 (Dunn, Paragraph [0074]); The system 10 may monitor a subject 30's iterative performance in reference to the reference line 32 in accordance with the images 
Regarding claims 5 and 28, Dunn teaches the method of claim 1 and the system of claim 24, respectively, wherein the movement data from the one or more user sensors comprises receiving the movement data from one or more force plates, pressure sensors, video cameras, or wearable fitness .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Begg (A machine learning approach for automated recognition of movement patterns using basic, kinetic and kinematic gait data).
Regarding claims 2 and 25, Dunn teaches the method of claim 1 and the system of claim 24 respectively, wherein Dunn fails to explicitly disclose that classifying the movement pattern comprises supplying the one or more movement features to a machine learning classifier trained using pre-classified training data for the movement task. Begg discloses a method for classifying movement patterns, wherein the classifying comprises supplying one or more movement features to a machine learning classifier trained using pre-classified training data for the movement task (Accuracy was at best 62.5% when all nine basic gait variables were used in the SVM inputs, however, the accuracy rate reached 91.7% (in polynomial kernel) when kinematic data were used to train the SVM. In general, combining features showed improved performance compared to individual data types (Begg, Page 405, Paragraph 2)).

Regarding claims 3 and 26, Dunn in view of Begg teaches the method of claim 2 and the system of claim 25, wherein Dunn fails to explicitly disclose that the machine learning classifier comprises a support vector machine (SVM) configured to construct a hyperplane to maximize, based on the pre-classified training data, a margin of separation between the risk categories. Begg discloses that the machine learning classifier comprises a support vector machine configured to construct a hyperplane to maximize a margin of separation between categories (In Fig. 1(b), an optimal separating hyperplane (OSH) is shown which generates the maximum margin (dashed line) between the two data sets. SVM finds this OSH by maximizing the margin between the classes… SVM is an approximate implementation of the method of “structural risk minimization” aiming to attain low probability of generalization error (Begg, Page 402, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg so as to incorporate that the machine learning classifier comprises a support vector machine (SVM) configured to construct a hyperplane to maximize, based on the pre-classified training data, a margin of separation between the risk categories as taught by Begg as a support vector machine with an optimized separating .
Claims 10, 13, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Padua (The Landing Error Scoring System (LESS) Is a Valid and Reliable Clinical Assessment Tool of Jump-Landing Biomechanics: The JUMP-ACL Study).
Regarding claims 10 and 33, Dunn teaches the method of claim 1 and the system of claim 24, wherein Dunn fails to explicitly disclose that the movement task comprises a jump-landing task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the jump-landing task in the movement data and extracting the one or more movement features from the movement phases of the movement data. Padua discloses a method for determining lower extremity risk of injury, wherein Padua further discloses a movement task comprising a jump-landing task (The jump-landing task incorporated vertical and horizontal movements as participants jumped from a 30-cm high box to a distance of 50% of their height away from the box, down to a force platform, and immediately rebounded for a maximal vertical jump on landing (Page 1997, Paragraph 7, Figure 1)), wherein one or more movement phases of the jump-landing task were identified (Three-dimensional peak knee and hip joint angles were determined at initial contact and during the stance phase of the jump-landing task (Page 1999, Paragraph 5)), and wherein one or more movement features were extracted from the movement phases of the movement data (One set of items addresses lower extremity and trunk positioning at the time of initial contact with the ground (items 1-6) (Page 1998, Paragraph 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn so as to incorporate that the movement task comprises a jump-landing task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the jump-landing task in the 
Regarding claims 13 and 36, Dunn in view of Padua teaches the method of claims 10 and 33, wherein Dunn fails to explicitly disclose that the one or more user sensors comprise a force plate and the jump-landing task comprises a combination of one or more events comprising jumping and landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates. Padua discloses a method wherein a jump-landing task comprises a combination of one or more events comprising jumping and landing on one or more force plates (Initial ground contact was the time when vertical ground-reaction force exceeded 10 N as the subject landed on the force plate from the 30-cm high platform (Padua, Page 1999, Paragraph 5)), wherein extracting or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates (Page 1999, Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Padua so as to incorporate that the one or more user sensors comprise a force plate and the jump-landing task comprises a combination of one or more events comprising jumping and landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates as taught by Padua as certain identified movement .
Claims 12 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Padua as applied to claims 10 and 33, respectively, above, and further in view of Case (US-20070247306-A1).
Regarding claims 12 and 35, Dunn in view of Padua teaches the method of claim 10 and the system of claim 33, wherein extracting the one or more movement features from the jump-landing task comprises extracting one or more of a combination of a ground contact time during a stance phase of the jump-landinq task, a pseudo-impulse during the first half of the stance phase, a pseudo-impulse during a second half of the stance phase, and a peak acceleration during the stance phase (Padua, Page 1998, Paragraph 4; Page 1999, Paragraph 5). However, Dunn in view of Padua fails to explicitly disclose that the one or more user sensors comprise an accelerometer on the user. Case discloses a system for determining ground contact time using an accelerometer (More particular examples of activation system 210 structures that may be used in accordance with at least some examples of this invention include: an accelerometer (e.g., to sense changes in velocity, acceleration, or foot movement direction in response to a step, jump, stomping action, etc.) (Case, Paragraph [0044]); contact between the article of footwear 102 and the ground surface may be detected (e.g., by an accelerometer, a piezoelectric element, a contact detection system, etc.) (Paragraph [0060])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Padua so as to incorporate that the one or more user sensors comprise an accelerometer on the user as taught by Case as this amounts to mere simple substitution for one type of sensor for another with the similar expected result of collecting movement data (MPEP 2143(I)(B)).
Claims 14, 17, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Hewett (Biomechanical Measures of Neuromuscular Control and Valgus Loading of the Knee Predict Anterior Cruciate Ligament Injury).
Regarding claims 14 and 37, Dunn teaches the method of claim 1 and the system of claim 24, wherein Dunn fails to explicitly disclose that the movement task comprises a drop-landing task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the drop-landing task in the movement data and extracting the one or more movement features from the movement phases of the movement data. Hewett discloses a method for determining lower extremity risk of injury, wherein Hewett further discloses a movement task comprising a drop-landing task (Knee joint flexion-extension and adduction-abduction were quantified for each subject over a series of drop vertical jump (DVJ) trials (Hewett, Page 494, Paragraph 1, Figure 1)), wherein one or more movement phases of the drop-landing task were identified in movement data (Vertical GRF was used to identify the time at initial contact with the ground (IC) and at toe-off from the jump (TO). Knee flexion-extension and abduction-adduction angles at IC and the maximum abduction and flexion angles demonstrated during the stance phase (IC-TO) were subsequently recorded for each trial) (Page 494, Paragraph 2)), and one or more movement features were extracted from the movement phases of the movement data (Page 494, Paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn so as to incorporate that the movement task comprises a drop-landing task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the drop-landing task in the movement data and extracting the one or more movement features from the movement phases of the movement data as taught by Hewett as movement features of the extracted movement phases during a drop-
Regarding claims 17 and 40, Dunn in view of Hewett teaches the method of claim 14 and the system of claim 37, wherein Dunn fails to explicitly disclose that the one or more user sensors comprise a force plate and the drop-landing task comprises landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates. Hewett discloses a method wherein a drop-landing task comprises landing on one or more force plates (Hewett, Figure 1), wherein extracting or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates (The 2 force platforms collected ground reaction force (GRF) data at 1200 Hz and were time synchronized with the motion analysis data (Page 494, Paragraph 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Hewett so as to incorporate that the one or more user sensors comprise a force plate and the drop-landing task comprises landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates as taught by Hewett as movement features of the extracted movement phases during a drop-landing task are indicative of ACL injury (Hewett, Page 496, Paragraph 4).
Claims 16 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Hewett as applied to claims 14 and 37, respectively, above, and further in view of Case.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Hewett so as to incorporate that the one or more user sensors comprise an accelerometer on the user as taught by Case as this amounts to mere simple substitution for one type of sensor for another with the similar expected result of collecting movement data (MPEP 2143(I)(B)).
Claims 18, 21, 41, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Cormie (Power-Time, Force-Time, and Velocity-Time Curve Analysis of the Countermovement Jump: Impact of Training).
Regarding claims 18 and 41, Dunn discloses the method of claim 1 and the system of claim 24, wherein Dunn fails to explicitly disclose that the movement task comprises a countermovement jump task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the countermovement jump task in the movement data and extracting the one or more movement features from the movement phases of the movement data. Cormie discloses a movement task comprising a countermovement jump task (After instruction, subjects initiated the CMJ via a downward countermovement to a visually monitored knee angle of approximately 90 degrees (Cormie, Page 179, Paragraph 2)), wherein one or more movement phases of the countermovement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn so as to incorporate that the movement task comprises a countermovement jump task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the countermovement jump task in the movement data and extracting the one or more movement features from the movement phases of the movement data as taught by Cormie so as to allow for the determination of the effectiveness of training in the lower body to assess movement quality during a countermovement jump (a longitudinal examination of the impact of training on the power-, force-, velocity-, and displacement-time curves of a CMJ after 12 weeks of lower-body power training (n = 10 untrained men for the experimental group and n = 8 untrained men for the control group) (Cormie, Page 178, Paragraph 6); Analysis of the power-, force-, velocity-, and displacement-time curves revealed significant differences between the jumpers and nonjumpers throughout the movement (Figure 2) (Page 181, Paragraph 3, Table 2)).
Regarding claims 21 and 44, Dunn in view of Cormie teaches the method of claim 18 and the system of claim 41, wherein Dunn fails to explicitly disclose that the one or more user sensors comprise a force plate and the countermovement jump task comprises a combination of one or more events comprising jumping and landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates. Cormie discloses that the one or more user sensors comprise a force plate (All testing was performed with the subjects standing on a force plate (Cormie, Page 179, Paragraph 3), and wherein the countermovement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn so as to incorporate that the one or more user sensors comprise a force plate as taught by Cormie, as this amounts to mere simple substitution for one type of sensor for another with the similar expected result of collecting movement data (MPEP 2143(I)(B)). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn so as to incorporate that the countermovement jump task comprises a combination of one or more events comprising jumping and landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates as taught by Cormie so as to allow for the determination of the effectiveness of training in the lower body to assess movement quality during a countermovement jump (Page 181, Paragraph 3, Table 2).
Claims 20 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Cormie as applied to claims 18 and 41, respectively, above, and further in view of Case.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Cormie so as to incorporate that the one or more user sensors comprise an accelerometer on the user as taught by Case as this amounts to mere simple substitution for one type of sensor for another with the similar expected result of collecting movement data (MPEP 2143(I)(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791